Montgomery, J.
The relator applied to the circuit court for and was granted a mandamus requiring the respondent to permit relator’s reporters to examine the records of marriage licenses and returns showing marriages in the respondent’s office. The respondent has brought the case before us for review by certiorari.
The controlling question in the case is whether marriage licenses and returns, provided for by the statute (3 Comp. Laws, §§ 8604-8611) are public records open to inspection by those who have occasion to inspect them, or whether the clerk has a discretion to withhold such records from inspection when in his opinion the publication of the con*461tents is undesirable. It must be held that these records are public records. The statute (3 Comp. Laws, § 8612 et seq.) makes provision for withholding from the public information in certain cases where the marriage has been solemnized by the probate judge. This statute, so far as it throws light upon the subject, indicates that the legislative branch of the government understood that the record provided for by the preceding sections was public. Public records (other than court records, as to which see Schmedding v. May, 85 Mich. 1) are, under Act No. 76, Pub. Acts 1903, open to inspection for any lawful purpose. See Burton v. Tuite, 78 Mich. 363 (7 L. R. A. 73), and Day v. Button, 96 Mich. 600.
The order is affirmed.
McAlvay, C. J., and Ostrander, Hooker, and Moore, JJ., concurred.